               Case 1:18-cv-02609 Document 2 Filed 11/13/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

           v.
                                                    Case No. 1:18-cv-2609
 SINCLAIR BROADCAST GROUP, INC.;
 RAYCOM MEDIA, INC.;
 TRIBUNE MEDIA COMPANY;
 MEREDITH CORPORATION;
 GRIFFIN COMMUNICATIONS, LLC;
 and
 DREAMCATCHER BROADCASTING,
 LLC,

                    Defendants.


    UNITED STATES’ EXPLANATION OF CONSENT DECREE PROCEDURES

          The United States submits this short memorandum summarizing the procedures

regarding the Court’s entry of the proposed Final Judgments. These Judgments would

settle this case pursuant to the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(b)-

(h) (the “APPA”), which applies to civil antitrust cases brought and settled by the United

States.

          1.     Today, the United States has filed a Complaint and, attached to this

Explanation of Consent Decree Procedures, proposed Final Judgments and Stipulations

and Orders between the United States and each defendant by which they have agreed that

the Court may enter the proposed Final Judgments after the United States has complied

with the APPA. The proposed Final Judgments and Stipulations and Orders are attached

to the Explanation of Consent Decree Procedures as follows:


                                                1
            Case 1:18-cv-02609 Document 2 Filed 11/13/18 Page 2 of 3



 Defendant                          Stipulation and Order      Proposed Final Judgment
 Sinclair Broadcast Group, Inc.     Attachment 1               Attachment 2
 Raycom Media, Inc.                 Attachment 3               Attachment 4
 Tribune Media Company              Attachment 5               Attachment 6
 Meredith Corporation               Attachment 7               Attachment 8
 Griffin Communications, LLC        Attachment 9               Attachment 10
 Dreamcatcher Broadcasting,         Attachment 11              Attachment 12
 LLC

The United States has also filed a Competitive Impact Statement relating to the proposed

Final Judgments.

       2.       The Stipulations and Orders are documents that have been agreed to by

both the United States and the Defendants. The United States and the Defendants ask

that the Court sign each of these Orders, which ensures that the Defendants preserve

competition by complying with the provisions of the proposed Final Judgments during

the pendency of the proceedings required by the Tunney Act. See 15 U.S.C. § 16(b)-(h).

       3.       The APPA requires that the United States publish the proposed Final

Judgments and the Competitive Impact Statement in the Federal Register and cause to be

published a summary of the terms of the proposed Final Judgments and the Competitive

Impact Statement in certain newspapers at least sixty days prior to entry of the proposed

Final Judgments. Defendants in this matter have agreed to arrange and bear the costs for

the newspaper notices. The notice will inform members of the public that they may

submit comments about the proposed Final Judgments to the United States Department of

Justice, Antitrust Division, 15 U.S.C. § 16(b)-(c).

       4.      During the sixty-day period, the United States will consider, and at the

close of that period respond to, any comments that it has received, and it will publish the

comments and the United States’ responses in the Federal Register.




                                              2
           Case 1:18-cv-02609 Document 2 Filed 11/13/18 Page 3 of 3



         5.    After the expiration of the sixty-day period, the United States will file with

the Court the comments and the United States' responses, and it may ask the Court to

enter the proposed Final Judgments (unless the United States has decided to withdraw its

consent to entry of the Final Judgments, as permitted by Paragraph 2 of each Stipulation,

see   15 U.S.C. § 16(d)).

         6.    If the United States requests that the Court enter the proposed Final

Judgments after compliance with the APF'A, 15 U.S.C. § 16(e)-(f), then the Court may

enter the Final Judgments without a hearing, provided that it concludes that the Final

Judgments are in the public interest.



Dated: November 13, 2018

                                               Respectfully submitted,




                                               LØeF. tif ger* (D.C. Bar #482435)
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Antitrust Division
                                               Media, Entertainment, and Professional
                                               Services Section
                                               450 Fifth Street, N.W., Suite 4000
                                               Washington, DC 20530
                                               Phone: 202-598-2698
                                               Facsimile: 202-514-7308
                                               Email: Lee.Berger@usdoj.gov

                                               *Attorney of Record




                                              3
